                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHERYL YOLANDA JONES                                                               PLAINTIFF

V.                                  4:18-CV-00699 BRW/BD

ANDREW SAUL, Commissioner,
Social Security Administration1                                                DEFENDANT

                                         JUDGMENT

       Based on the order entered today, this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED this 3rd day of October, 2019.



                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE




1 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
